Citation Nr: 1813875	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-49 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating prior to August 9, 2017, and to a rating in excess of 20 percent beginning August 9, 2017, for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1966 to April 1968, to include service in the Republic of Vietnam.  The Veteran's decorations for his active service include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a September 2017 rating decision, the RO granted an increased evaluation for service-connected residuals of prostate cancer, rated 20 percent disabling effective August 9, 2017.  As this was not a full grant of the benefits sought on appeal, the claim remains before the Board.  However, the Board has limited its consideration accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 9, 2017, the Veteran's residuals of prostate cancer disability were manifested by nocturia 2 to 3 times per night, but did not require the use of an appliance or the wearing of absorbent materials.

2.  Beginning August 9, 2017, the Veteran's residuals of prostate cancer disability are manifested by daytime voiding intervals between 1 and 2 hours and nocturia 3 to 4 times per night, but did not require the use of an appliance or the wearing of absorbent materials.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating prior to August 9, 2017, for residuals of prostate cancer have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for an initial disability rating in excess of 20 percent beginning August 9, 2017 for residuals of prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he should have a higher rating for his service-connected prostate cancer because his level of impairment was worse than contemplated by the initial rating as well as the currently assigned rating.

The Veteran was treated for prostate cancer by a private urologist in 2007 when he was first diagnosed with adenocarcinoma of the prostate, Gleason score of 6/7.  He underwent LDR brachytherapy with positive results.  Following the post-therapy recovery period, the Veteran was seen for annual follow-ups.  At a July 2010 follow up with his private urologist, Dr. N.J.P., the Veteran reported awakening to void (nocturia) 2 to 3 times per night, with no other genitourinary (GU) symptoms present.  At a January 2011 follow up, the Veteran reported occasional dribbles with urination, intermittent erectile dysfunction, and nocturia 2 to 4 times per night.  In April 2012, the Veteran reported nocturia 2 times per night and Flomax prescription treatment was discontinued.  In May 2013, the Veteran reported nocturia 2 to 3 times per night and denied any other voiding symptoms.  In May 2014, the Veteran reported nocturia 3 to 4 times per night, and in May 2015 he reported nocturia 2 to 4 times per night.

At a September 2015 VA examination, the Veteran's prostate cancer was noted to be in remission.  The examiner noted no voiding dysfunction, urinary tract or kidney infection, no erectile dysfunction, no retrograde ejaculation, and no residual conditions and/or complications.  Diagnostic testing was performed showing the Veteran's CBC, UZ, and PSA all to be within normal limits.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the Board finds that the annual follow up treatment notes from the Veteran's private urologist, Dr. N.J.P., are the most probative evidence of record as they were definitive, based upon an evaluation of the Veteran, a complete review of the Veteran's pertinent history, and consideration of the Veteran's reported history.  Additionally, the Veteran's private urologist was the primary treating physician for the Veteran's residuals of prostate cancer disability from 2011 to present, and possessed a more intimate knowledge of the Veteran's disability picture as he personally treated the Veteran during the years following his brachytherapy treatment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In comparison, September 2015 VA examiner's opinion lacks an adequate rationale and does not account for the Veteran's subjective history, especially that which was substantiated by findings in the Veteran's private treatment records from 2011 to 2015.

Based on a review of the record, the Board finds that, prior to August 9, 2017, the Veteran was shown to have symptoms of nocturia at least 2 times per night with a high of 3 to 4 times per night in May 2014.  While the September 2015 VA examiner did not report voiding dysfunction symptoms, follow up appointments with the Veteran's private urologist showed persistent voiding symptomatology of nocturia 2 to 3 times per night from 2011 to 2015.  These findings are consistent with a 10 percent disability rating.  Accordingly, the Board finds that an initial compensable rating for the Veteran's residuals of prostate cancer disability for the period prior to August 9, 2017, is warranted 38 C.F.R. 4.115b, Diagnostic Code 7528 (2017).

At an August 2017 VA examination, the Veteran reported treatment by his private urologist since his previous VA examination in 2015.  At that time, the Veteran complained of incomplete emptying of urine, daytime voiding intervals between and 2 hours, and nocturia 3 to 4 times per night.  He further reported occasional straining, hesitancy, and occasional dribbling not requiring the use of absorbent materials.  Specifically, the Veteran reported intermittent urine stream stopping and going for which he was prescribed Flomax.  Marked obstructive voiding symptoms included marked hesitancy, markedly slow stream, markedly weak stream, and markedly decreased force of stream.  Although voiding dysfunction with obstructive voiding was currently present, urinary tract and kidney infection, erectile dysfunction, retrograde ejaculation, and residual conditions and/or complications were not reported.  

Based on a review of the record, the Board finds that, beginning August 9, 2017, the Veteran was shown to have urinary frequency characterized by daytime voiding intervals between 1 and 2 hours with nocturia 3 to 4 times per night.  These findings are consistent with a 20 percent disability rating, not a rating in excess of 20 percent. 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Consideration has been given to assigning a higher rating for the Veteran's residuals of prostate cancer.  However, there is no evidence of record indicating that the Veteran's GU symptoms included urinary retention requiring intermittent or continuous catheterization; or renal dysfunction, to include albumin constant or recurring with hyaline and granular casts or red blood cells; or, hypertension at least 10 percent disabling under diagnostic code 7101; or, slight edema; or, transient edema.  Further, there is no evidence of record indicating that the Veteran's GU symptoms included daytime voiding interval less than 1 hour or nocturia 5 or more times per night; voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day or more than 4 times per day; or renal dysfunction characterized by constant albuminia, persistent edema, renal disease, hypertension at least 40 percent disabling, regular dialysis, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  Therefore, a higher rating for prostate cancer is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

As such, the Board concludes that the Veteran's residuals of prostate cancer, in the form of voiding dysfunction, were of such severity to merit an initial compensable rating prior to August 9, 2017, but not of such severity to merit a rating in excess of 20 percent beginning August 9, 2017.  In this regard, it is important for the Veteran to understand that his complaints are, in part, a basis for these findings.  Simply stated, if he did not have any voiding problems, there would be no basis for the current findings.  The fact that the Veteran has voiding problems is not at issue, only the degree based on the standards that the Board must use.


ORDER

Entitlement to an initial compensable rating prior to August 9, 2017, for residuals of prostate cancer is granted.

Entitlement to a rating in excess of 20 percent beginning August 9, 2017, for residuals of prostate cancer is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


